Citation Nr: 0718542	
Decision Date: 06/20/07    Archive Date: 06/29/07

DOCKET NO.  03-34 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of frostbite 
of the hands. 


REPRESENTATION

Veteran represented by:	Pennsylvania Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel





INTRODUCTION

The veteran served on active duty from December 1951 to 
December 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 RO decision that 
denied service connection for residuals of frostbite of the 
hands and feet.

The Board notes that both issues were appealed and remanded 
in an April 2005 Board decision.  The claim for entitlement 
to service connection for residuals of frostbite of the feet 
was granted by the RO in August 2005; this decision 
constitutes a full grant of benefits on appeal.  The issue of 
entitlement to service connection for residuals of frostbite 
of the hands remains on appeal.


FINDING OF FACT

Any current residuals of frostbite of the hands is not 
attributable to a disease, injury or event in service. 


CONCLUSION OF LAW

Service connection for residuals of frostbite of the hands is 
not warranted.  See 38 U.S.C.A. §§ 1110, 5107 (West 2002 & 
West Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & West Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& West Supp. 2006); 38 C.F.R. § 3.159(b) (2006); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
Court held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  

Letters dated in March 2001 and April 2005 fully satisfied 
the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) 
(West 2002 & West Supp. 2006); 38 C.F.R. § 3.159(b)(1) 
(2006); Quartuccio, at 187.  The veteran was aware that it 
was ultimately his responsibility to give VA any evidence 
pertaining to the claim.  The March 2001 and April 2005 
letters informed him that additional information or evidence 
was needed to support his claim, and asked him to send the 
information or evidence to VA.  See Pelegrini II, at 120-121.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103A (West 2002 & West Supp. 2006).  The 
veteran's VA medical records are in the file, and private 
medical records identified by the veteran have been obtained, 
to the extent possible.  VA has made exhaustive efforts to 
develop the record.  Unfortunately, the veteran's service 
medical records are not on file as they were apparently 
destroyed in a fire at the National Personnel Records Center 
(NPRC).  The RO attempted to obtain alternate records 
including outstanding hospital clinical record and sick notes 
but none were found.  All relevant post-service records are 
on file to include VA and private medical records.  The 
veteran has had the opportunity to provide argument.  In sum, 
the Board finds that the record contains sufficient evidence 
to make a decision on the claim.  VA has fulfilled its duty 
to assist.

With a service connection claim, the duty to assist also 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  See 38 C.F.R. § 3.159(c)(4)(i) (2006).  The 
veteran was provided a VA examination in May 2005 with an 
opinion as to a relationship between an alleged cold injury 
suffered in service and a claimed current disability in both 
hands. 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006

II. Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  See 38 U.S.C.A. § 1110 (West 2002 & 
West Supp. 2006); 38 C.F.R. § 3.303(a) (2006).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2006).  In addition, 
service connection may be granted for a chronic disease, 
including arthritis, if manifested to a compensable degree 
with one year following service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  See 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & West Supp. 
2006); 38 C.F.R. §§ 3.307, 3.309 (2006).
 
In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

The veteran contends that he currently has residuals of 
frostbite to include degenerative arthritis of both hands as 
a result of his exposure to cold weather while serving in 
Korea.  

The veteran was examined by two physicians in May 2005.  On 
May 5, 2005, the veteran was diagnosed with degenerative 
arthritis of both hands by (I.E., M.D.).  This physician 
opined that the veteran's current arthritis of the hands was 
as likely as not secondary to exposure to the cold in Korea.  
However, he also stated that he was not an orthopedist and 
felt another opinion should be provided by an orthopedic 
physician.

The veteran was examined by a VA orthopedic physician 
(T.A.W., M.D.) on May 19, 2005.  This physician reviewed the 
veteran's claims folder.  He noted that there was no 
documentation of treatment for exposure to frostbite 
injuries.  It was also noted that the veteran had previously 
sustained a fracture of the right middle finger.  On 
objective examination, he noted that the veteran had full 
range of motion of both wrists and all digits, and excellent 
grip strength.  The results from the Tinel's and Phalen's 
tests were negative. 

The orthopedic physician stated that he found nothing to 
substantiate frostbite of the veteran's hands.  The only 
problem that the physician found was arthritis of the right 
middle finger, as related to the previous fracture of this 
finger.  The physician concluded that the veteran's diagnosis 
could not be related to any frostbite or cold immersion 
sustained in the military.  It was concluded that the 
veteran's major problems were degenerative in nature and not 
related to his military experience. 

Following a review of the orthopedist's report, Dr. I.E. 
noted that Dr. T.A.W.'s opinion should be the basis for the 
final report as he was the specialist in orthopedics. 

The Board notes that the conclusions made by these physicians 
at the Coatesville VAMC are conflicting.  However, the Board 
is free to favor one medical opinion over another, provided 
it offers an adequate basis for doing so.  See Evans v. West, 
12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  

Whether a physician provides a basis for his or her medical 
opinion goes to the weight or credibility of the evidence in 
the adjudication of the merits.  See Hernandez-Toyens v. 
West, 11 Vet. App. 379, 382 (1998).  Other factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims folder and the thoroughness 
and detail of the opinion.  See Prejean v. West, 13 Vet. App. 
444, 448-9 (2000).  

In the situation at hand, after examining the veteran, the 
first physician voluntarily referred him to a specialized 
orthopedic physician to obtain a second opinion presumably 
given his lack of specialized expertise.  The opinion of the 
orthopedic physician was based on a thorough and detailed 
examination as well as a review of the claims folder.  The 
physician examined the veteran's digits and joints of his 
bilateral hands.  He administered a Tinel's and a Phalen's 
test and noted the veteran's prior injuries to include a 
previous fracture.  He noted the veteran's strength and range 
of motion.  Given the orthopedic physician's review of the 
historical record, and his thorough examination, in 
combination with the fact that he specializes in the 
musculoskeletal system and his opinion was deferred to by the 
initial examining physician, the Board finds his opinion to 
be the most probative. 

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he suffers from bilateral hand pain 
or injury.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  The Board has considered 
the veteran's statements made in conjunction with his claim; 
however, the veteran is not competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection, and 
the benefit of the doubt rule enunciated in 38 U.S.C.A. § 
5107(b) is not for application.  In this case, for the 
reasons and bases discussed above, a reasonable doubt does 
not exist regarding the veteran's claim that he suffers 
frostbite residuals of both hands as a result of injury in 
service.  There 


is not an approximate balance of evidence.  See generally 
Gilbert, supra; Ortiz, supra.


ORDER

Entitlement to service connection for frostbite of the hands 
is denied. 


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


